Citation Nr: 0420176	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955.  He is deceased, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.

FINDINGS OF FACT

1.  In May 1998, the Board of Veterans' Appeals denied a 
claim for service connection for the cause of the veteran's 
death.  The claimant did not appeal this decision.

2.  Evidence presented since the May 1998 denial is 
cumulative and redundant of previously submitted evidence, 
and it is not so significant, that by itself or together with 
the evidence previously of record, it must be considered in 
order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The May 1998 Board decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

2.  Evidence added to the record since the May 1998 Board 
decision is not new and material; thus, the claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  It also held that held that a notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for the 
cause of the veteran's death.  In this context, the Board 
notes that a substantially complete application was received 
in May 2001.  In June 2001, prior to its adjudication of this 
claim, the AOJ provided notice to the claimant regarding the 
VA's duty to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the claimant was not 
explicitly instructed to "submit any evidence in [her] 
possession that pertains to the claim," she was advised to 
provide VA with any medical evidence or opinions that would 
establish a relationship between the veteran's death and his 
service.  Thus, the Board finds that the content and timing 
of the June 2001 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).  

Regarding the duty to assist, the claimant has not identified 
any pertinent evidence not of record.  Accordingly, this 
obligation is considered met.  


New & Material Evidence for Cause of Death Claims

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A.              §§ 1110 and 1112 (setting forth 
criteria for establishing service connection).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  The veteran was not service 
connected for any disability at the time of his death, so 
these provisions are inapplicable to this case.

The veteran served on active duty from August 1952 to August 
1955.  In July 1968, the veteran died of a knife wound to the 
abdomen sustained in the course of a fight.  In her October 
1995 claim, the veteran's surviving spouse alleged she is 
entitled to service connection for the cause of death of the 
veteran because his legs were injured in service, which 
subsequently prevented him from running away from his 
attacker.  By decision in May 1998, the Board denied her 
claim.  The evidence of record at that time consisted of the 
veteran's service medical records demonstrating no in-service 
injury to the legs, his death certificate, the July 1968 
Puerto Rico police investigation records of his death, and an 
August 1997 statement by the claimant again alleging an in-
service leg disability as a contributing factor in her 
husband's death.  The claimant did not appeal the Board's 
decision.

Applicable law provides that a Board decision which is 
unappealed becomes final.  38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. § 20.1100.  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108 provides that "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, in 
May 2001, the law in effect when the claim was filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), it was noted that "such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the claimant to 
reopen his or her claim is presumed credible for the limited 
purpose of ascertaining its materiality, but it must be of 
such significant import that it must be considered in order 
to fairly decide the merits of the appellant's claim.  See 
Spaulding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The claimant attempted to reopen her claim in May 2001.  In 
connection with her claim, she appeared before a decision 
review officer at the San Juan RO in August 2003 for a 
personal hearing.  She testified that before dying her 
husband told her that while in the military, he was laying 
telephone lines and fell into a river, which froze his feet 
and legs.  She explained that when he came out of the 
military, he walked with a limp because of this injury.  She 
further stated that when he was attacked, he was unable to 
defend himself by running away from his attacker due to the 
limp.  Therefore, she concluded that his cause of death was 
the result of an in-service injury.  This testimony 
constitutes the only additional evidence sine the May 1998 
denial.

The Board finds that the evidence submitted by the veteran is 
not new and material as it essentially duplicates evidence 
previously submitted to agency decision makers.  The hearing 
testimony conveys essentially the same message as the 
claimant's August 1997 statement alleging a link between a 
leg disability in the military and his inability to run away 
from his attacker.  This is cumulative and redundant and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, the 
additional evidence is not new and material and the claim for 
entitlement to service connection for the veteran's cause of 
death is not reopened.





ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
the veteran's cause of death is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



